Exhibit 12.2 CCH II, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Year Ended December 31, 2003 2004 2005 2006 2007 Earnings Loss from Operations before Minority Interest and Income Taxes $ 10 $ (2,721 ) $ (449 ) $ (375 ) $ (546 ) Fixed Charges 552 733 865 982 1,021 Total Earnings $ 562 $ (1,988 ) $ 416 $ 607 $ 475 Fixed Charges Interest Expense $ 532 $ 702 $ 829 $ 951 $ 995 Amortization of Debt Costs 13 24 29 24 19 Interest Element of Rentals 7 7 7 7 7 Total Fixed Charges $ 552 $ 733 $ 865 $ 982 $ 1,021 Ratio of Earnings to Fixed Charges (1) 1.02 - (1)Earnings for the years ended December 31, 2004, 2005, 2006 and 2007 were insufficient to cover fixed charges by $2.7 billion, $449 million, $375 million, and$546 million, respectively.As a result of such deficiencies, the ratios are not presented above.
